The Chief Justice
delivered the opinion of the court.
This was an action of detinue for two slaves. The defendant pleaded the general issue, and the statute of limitations. On the trial the defendant asked the instructions of the court upon several points; but the court refused the instructions, and the defendant filed a bill of exceptions, purporting to contain the whole evidence. The jury found a verdict for the plaintiffs, and, at the instance of the defendant, a new trial was granted, without any exceptions being taken by the plaintiffs. On the second trial, a verdict and judgment were rendered for the defendant, to which the plaintiffs prosecute this writ of error: and the only error assigned is, in granting the new trial.
Whether, upon the evidence contained in the bill of exceptions, taken on the part of the defendant, the court ought to have granted the new trial, is a question of some doubt; but it is one which we do not consider necessary to *270be solved. For the plaintiffs’ having acquiesced in the decision of the court awarding a new trial, cannot be permitted afterwards to question its correctness. Besides, as no exceptions were taken to the opinion of the court granting the new trial, it is impossible to say whether the circuit court were exclusively influenced by the evidence given on the trial or not. For aught that appears to the contrary, extraneous circumstances may have furnished the true cause for granting the new trial.
Judgment affirmed with costs.